DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of the species substitution, eukaryotic, induced pluripotent stem cell, fluorescent marker,  plasmid, and the sequence flanked by the first left and right homology arms in the first donor polynucleotide comprises an expression vector encoding at least one selection marker and does not comprises an intended edit to the target sequence in the genomic DNA, and the sequence flanked by the second left and right homology arms in the second donor polynucleotide comprises the intended edit in the reply filed on 9/23/22 is acknowledged.
Upon further consideration the species have been rejoined.

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 because there are sequences in figures 6D and 7A, for example,  that do not contain a SEQ ID NO.  
	A complete response to this office action must correct the defects cited above regarding compliance with the sequence rules and a response to the action on the merits which follows.
	The aforementioned instance of failure to comply is not intended as an exhaustive list of all such potential failures to comply in the instant application.  Applicants are encouraged to thoroughly review the application to ensure that the entire application is in full compliance with all sequence rules.  This requirement will not be held in abeyance.

Drawings
The drawings are objected to because they contain sequences that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2), but each sequence does not contain a SEQ ID NO., as explained in the “Sequence Compliance” section above.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 53 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 53 depends from a cancelled claim and therefore cannot be further treated on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 10-14, 17, 19, 29-35, 37, and 50-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dever et al. (Nature, 539, 2016, 384-389), in view of Carstens (US 2016/0024529 A1), and Chu et al. (Nature Biotechnology, 33, 5, 2015, 543-548).
Dever et al. teaches a method for editing of genomic DNA of a cell, the method comprising a) performing a first Cas9 mediated homology directed repair (HDR) step (abstract).  Dever et al. teach a CRISPR/ Cas9 gene-editing system that combines Cas9 ribonucleoproteins and adeno-associated viral vector delivery of a homologous donor to achieve homologous recombination at the HBB gene in hematopoietic stem cells.  The method comprises introducing a first donor polynucleotide into the cell, wherein the first donor polynucleotide comprises a left and right homology arm flanking a sequence comprising an intended edit to a target sequence to be modified in the genomic DNA of the cell and an expression cassette encoding at least one selection marker.  Dever et al. teach (page 3, para 2) HBB-specific single-stranded AAV6 vectors containing SFFV-GFP flanked by arms homologous to HBB (Figure 1a).
Figure 1a is a schematic of targeted genome editing at the HBB locus using CRISPR/Cas9 and rAAV6.  Site-specific double strand breaks were created by Cas9.  A DSB stimulates homologous recombination using rAAV6 homologous donor as repair template.  SCD is caused by a single nucleotide mutation  (adenine to thymine) which changes an amino acid (E6V) at codon 6 of the HBB gene.  Dever et al. created a rAAV6 donor template that would introduce the E6V mutation along with six other silent SNPs to prevent Cas9 re-cutting of HR alleles (extended data Fig 2a-C).
Dever et al. teach that using this rAAV6 donor with Cas9 RNP delivery they measured an average allelic modification frequency of 19% in six different HSPC donors (Figure 1d).  Devers et al. teach that these results confirm that the combined use of CRISPR with rAAV6 can precisely change the nucleotide at the position of the mutation that causes SCD (extended data, Fig2a-c, page 4).  
Dever et al. teach introducing a guide RNA and Cas9 into the cell, wherein the guide RNA comprises a sequence complementary to the genomic target sequence to be modified in the genomic DNA of the cell, such that Cas9 forms a complex with the guide RNA, said guide RNA directing the complex to the genomic target sequence, wherein the Cas9 creates a double stranded break in the genomic DNA of the cell, wherein the donor polynucleotide is integrated into the genomic DNA by Cas9-mediated HDR to produce a genetically modified cell (page 3, extended data, Fig 2a-c).
Dever et al. teach isolating the genetically modified cell based on positive selection for at least one selection marker.  Dever et al. teach that they enriched the cells using anti-NGFR magnetic microbeads (page 4, Fig 2c).
Dever et al. teach that they performed PCR on clones to determine on-target integration frequencies and found that 86% of clones had a targeted integration with 30% having biallelic integrations (Fig 2d, extended data).
Dever et al. teach using fluorescence activated cell sorting for purification.
It would have been obvious to perform the method in a cancer or induced pluripotent stem cell as a matter of design choice depending on the specific intended edit.
Dever does not teach performing a second Cas9 HDR step.  However, this would have been obvious as a matter of design choice because more than one round of repair is known in the art.
Carstens teaches a method that combines recombineering techniques with a CRISPR/Cas system to permit multiple insertions of defined sequences into a target nucleic acid at one time, double stranded cleavage of target nucleic acids in which the defined sequences were not successfully inserted, and selection of successful recombinant cells. The method further includes repeating the process one or more times, using a successful recombinant from one round as the host cell for the next round (abstract).
Carstens recites:
1. A method for engineering, in vivo, a nucleic acid having a desired sequence, said method comprising: a) identifying or creating a double stranded DNA CRISPR/Cas cleavage sequence at a pre-determined site on a target nucleic acid in a host cell; b) obtaining a recombineering segment for the pre-determined site, where the recombineering segment comprises a sequence that is desired to be inserted into the target nucleic acid and that, when inserted into the target nucleic acid by homologous recombination, eliminates the cleavage sequence; c) introducing into the host cell the recombineering construct; d) if not already present in the host cell, introducing into the host cell a nucleic acid encoding a CRISPR/Cas system that is specific for the cleavage sequence; e) maintaining the cell in a viable state until recombineering insertion of the desired sequence and CRISPR/Cas cleavage of the cleavage site has occurred; f) selecting for recombinant cells that survive the CRISPR/Cas cleavage event; and g) repeating steps a)-f) one or more times using the recombinant cell produced in step f) as the host cell for step a) of the following round; wherein multiple, site-specific insertions of recombineering segments into the target nucleic acid creates a nucleic acid having a desired sequence.
2. The method of claim 1, wherein, after performance of steps a)-f) one time, each successive performance of steps a)-f) uses recombineering segments that include sequences for homologous recombination that recombine with sequences present in a recombineering segment used in a prior performance of steps a)-f).
3. The method of claim 1, wherein, after performance of steps a)-f) one time, at least one successive performance of steps a)-f) uses at least one recombineering segment that includes a sequence for homologous recombination that recombines with at least one sequence present in a recombineering segment used in a prior performance of steps a)-f).
4. The method of claim 1, wherein a recombineering segment used in one round of performance of steps a)-f) comprise a cleavage sequence for a subsequent round of performance of steps a)-f).
5. The method of claim 1, wherein, for each round of performance of steps a)-f), the cleavage sequence is different than the cleavage sequence used for the immediate prior round.
6. A recombinant cell made by the method of claim 5.
7. A method for engineering, in vivo, a nucleic acid having a desired sequence, said method comprising: a) obtaining a double stranded plasmid containing the sequence for a recombineering segment flanked on each end by a cleavage site for a pre-selected double stranded DNA cleaving CRISPR/Cas system, the orientation of one cleavage site on the plasmid being opposite to the orientation of the other cleavage site, wherein the recombineering segment has sufficient identity with a pre-determined site on a target nucleic acid in a host cell to participate in homologous recombination with that site via recombineering, and wherein the recombineering segment comprises a sequence that is desired to be inserted into the target nucleic acid and that, when inserted into the target nucleic acid by homologous recombination via recombineering, eliminates a cleavage sequence that is different than the cleavage sequence for excision of the recombineering segment from the double stranded plasmid; b) introducing into host cells the recombineering plasmid of a); c) if not already present in the host cells, introducing into the host cells a nucleic acid encoding a CRISPR/Cas system that is specific for the recombineering plasmid cleavage sequence; d) if not already present in the host cells, introducing into the host cells a nucleic acid encoding a CRISPR/Cas system that is specific for the cleavage sequence to be excised by insertion of the desired sequence into the target nucleic acid; e) expressing the CRISPR/Cas system that is specific for the recombineering cleavage sequence to effect release of the recombineering segment from the recombineering plasmid; f) maintaining the cells under conditions that permit viable cells to continue to live until recombineering insertion of the recombineering segment has occurred; g) expressing the CRISPR/Cas system that is specific for the cleavage sequence to be excised via recombineering; h) maintaining the cells under conditions that permit viable cells to continue to live until cleavage of cleavage sequences on the target nucleic acid has occurred; i) selecting for recombinant cells that survive the CRISPR/Cas cleavage event at the target nucleic acid sequence; and j) repeating steps a)-i) one or more times using the recombinant cell produced in step i) as the host cell for step a) of the following round; wherein multiple, site-specific insertions of recombineering segments into the target nucleic acid creates a nucleic acid having a desired sequence.
8. The method of claim 7, wherein expressing in steps e), f), or both comprises expressing the respective CRISPR/Cas system by inducing an inducible promoter or de-repressing a repressible promoter, wherein expression of each system is under the control of a different inducer or repressor.
9. The method of claim 7, wherein the host cells comprise a nucleic acid encoding a CRISPR/Cas system that is specific for the recombineering plasmid cleavage sequence and a nucleic acid encoding a CRISPR/Cas system that is specific for the cleavage sequence to be excised by insertion of the desired sequence into the target nucleic acid, and steps c) and d) are not practiced.
10. The method of claim 7, wherein each of the nucleic acids encoding a CRISPR/Cas system further comprises a coding sequence for a selectable marker, each selectable marker being different than the other, to allow for selection, prior to expression of the CRISPR/Cas systems, for host cells containing both nucleic acids.
11. The method of claim 7, wherein, after performance of steps a)-i) one time, each successive performance of steps a)-i) uses recombineering segments that include sequences for homologous recombination that recombine with sequences present in a recombineering segment used in a prior performance of steps a)-i).
12. The method of claim 7, wherein, after performance of steps a)-i) one time, at least one successive performance of steps a)-i) uses at least one recombineering segment that includes a sequence for homologous recombination that recombines with at least one sequence present in a recombineering segment used in a prior performance of steps a)-i).
13. The method of claim 7, wherein a recombineering segment used in one round of performance of steps a)-i) comprise a cleavage sequence for a subsequent round of performance of steps a)-i).
14. The method of claim 7, wherein, for each round of performance of steps a)-i), the cleavage sequence is different than the cleavage sequence used for the immediate prior round.
15. A recombinant cell made by the method of claim 7.
Therefore, it was known to perform multiple rounds of Cas9-mediated HDR.  Additionally, it was routine and well within the technical grasp of one of ordinary skill in the art to determine position for the intended edit.
Chu et al. teach an expression vector comprising a shRNA, sgRNA, and Cas9 (page 543, col 2, para 3).  Chu et al. teach that for suppression of key NHEJ pathway proteins2,9 by short hairpin (sh) RNAs, we added a human H1 promoter to the sgRosa26-1/Cas9/BFP expression vector and inserted published shRNA sequences to knock down KU70, KU80 or DNA ligase IV (page 543).  See Figure 1e.

    PNG
    media_image1.png
    54
    249
    media_image1.png
    Greyscale

Given that the marker-free transgene is known in the art, it would have been obvious to one of ordinary skill in the art to have provided a shRNA to deplete marker gene expression, using the vector of Chu et al., and thus to have inhibited the expression of a selection marker that is randomly integrated or episomal.
Chu teaches a vector comprising a shRNA in the C-terminal end of the vector.  It would have been obvious to have provided the construct of Chu et al. to deplete marker gene expression wherein the donor polynucleotide comprises a pair of expression cassettes encoding the shRNA, wherein the first expression cassette is located 5’ to the first left homology arm and the second expression cassette is located 3’ to the first right homology arm.  Reduction of the selection of clones is an intended outcome rather than recitation of a structural requirement for the construct and would therefore necessarily flow from the method.  The shRNA would necessarily have reduced the selection of clones expressing the selection marker that are randomly integrated into the genome.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635